                Case 2:18-cv-00469-RJS Document 116 Filed 05/20/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH


    ALICIA KESLER,
                                                        ORDER GRANTING EXTENSION OF
            Plaintiff,                                             TIME
    v.
                                                                 Case No. 2:18-cv-00469
    COUNTRYWIDE HOME LOANS et al.,
                                                               Chief Judge Robert J. Shelby
            Defendants.


           On April 20, 2020, the court entered an Order in which it granted Plaintiff thirty (30)

days to file her Amended Complaint or file a new complaint in this case.1 On May 18, 2020,

Plaintiff filed a Motion for Extension of Time, asking for an additional sixty (60) days to comply

with the court’s April 20 Order.2

           For good cause appearing, Plaintiff’s Motion3 is GRANTED. Plaintiff has sixty (60)

days from the date of this Order to file her Amended Complaint or file a new complaint in this

case. The court reminds Plaintiff that if she fails to file a complaint within sixty (60) days, this

case will be dismissed.

           SO ORDERED this 20th day of May 2020.


                                                    BY THE COURT:



                                                    ROBERT J. SHELBY
                                                    United States Chief District Judge
1
    Dkt. 114.
2
    Dkt. 115.
3
    Dkt. 115.




                                                    1
